  Case 20-09856       Doc 13    Filed 05/11/20 Entered 05/11/20 14:48:56           Desc Main
                                  Document     Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                       )      Chapter 7
                                             )
       TYLER D. KEELY,                       )      Case No. 20-09856
                                             )
                      Debtor.                )      Judge Janet S. Baer
                                             )

                                    NOTICE OF MOTION

TO:    Gus A. Paloian
       Chapter 7 Trustee
       (via Electronic Court Notice)

       YOU ARE HEREBY NOTIFIED that on May 21, 2020 at 9:30 a.m. or as soon thereafter
as counsel may be heard, the undersigned shall appear before the Honorable Janet S. Baer, or any
Judge sitting in her stead, in Courtroom 615 at 219 South Dearborn, Chicago, Illinois 60604 and
then and there present the attached Motion to Extend Time to File Remaining Schedules and
other documents at which time you may appear if you so deem fit.

       Any party who objects to this matter and wants the matter called, must file a Notice of
Objection no later than 2 business days before the presentment date.


                                                                            /s/ David H. Cutler


                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that he caused the above and foregoing Notice and
attached Motion to be served on the Trustee via Electronic Court Notice on May 11, 2020.


                                                                            /s/ David H. Cutler


Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
     Case 20-09856     Doc 13     Filed 05/11/20 Entered 05/11/20 14:48:56            Desc Main
                                    Document     Page 2 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                         )       Chapter 7
                                               )
         TYLER D. KEELY,                       )       Case No. 20-09856
                                               )
                        Debtor.                )       Judge Janet S. Baer
                                               )

                    MOTION TO EXTEND TIME TO FILE DEBTOR’S
                  REMAINING SCHEDULES AND OTHER DOCUMENTS

         NOW COMES the Debtor, Tyler D. Keely, by and through his attorneys, Cutler &

Associates, Ltd., and move this Court to grant him until May 27, 2020 to file his remaining

Schedules and other documents. In support of this Motion, the Debtor respectfully states and

alleges as follows:

1.       The Debtor filed his petition for relief under Chapter 7 of the United States Bankruptcy

Code on April 26, 2020.

2.       The Debtor’s remaining schedules and other documents would, in absence of this motion

be due on May 11, 2020.

3.       The Debtor needs additional time to review the remaining schedules and other documents

with his attorneys before they can be filed.

4.       The Debtor, therefore, requests that he be granted until May 27, 2020 to file his

remaining Schedules and other documents.

WHEREFORE, the Debtor, Tyler D. Keely prays for the following relief:

A.       That the Debtor be granted until May 27, 2020 to file his remaining schedules and other

         documents; and

B.       For such other and further relief as this Court deems equitable and just.
  Case 20-09856       Doc 13   Filed 05/11/20 Entered 05/11/20 14:48:56        Desc Main
                                 Document     Page 3 of 3



                                                                    Respectfully Submitted,
Dated: May 11, 2020

                                                    By:                   /s/ David H. Cutler
                                                          One of the attorneys for the Debtor



Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
